Citation Nr: 1526125	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  10-40 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to March 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That decision continued the 30 percent evaluation of hypertensive heart disease and the 10 percent evaluation of hypertension.  In August 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in August 2010, and the Veteran filed a Substantive Appeal (VA Form 9) in August 2010.  Supplemental Statements of the Case were furnished by the RO in December 2010 and February 2011.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in December 2013.  That VLJ has since left the Board.  In April 2015, the Veteran was offered another hearing before a current Veterans Law Judge, but did not avail himself of this opportunity.  A transcript of the hearing is associated with the claims file.

The Board, by a March 2014 decision, denied an evaluation in excess of 10 percent for hypertension, and remanded the Veteran's claim for an increased rating of hypertensive heart disease for a new VA examination.  After that development was completed in May 2014, and the RO issued a Supplemental Statement of the Case in July 2014.

In August 2014, the Board again remanded the Veteran's claim to obtain an objective estimate of the Veteran's current METs level.  A new VA examination was undertaken in September 2014.  In a January 2015 clarification, the September 2014 examiner stated that a stress test was not performed because the Veteran takes a beta blocker, which would interfere with the stress test.  A Supplemental Statement of the Case was furnished by the RO in January 2015.  Accordingly, the Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In December 2013 and August 2014, the Veteran submitted additional medical evidence accompanied by a waiver of his right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014). 

The Board notes that the most recent Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) received by VA in December 2013 appoints the North Carolina Department [sic] of Veterans Affairs (NCDVA) as the Veteran's representative.  However, The American Legion has been submitting correspondence on behalf of the Veteran.  At the Veteran's December 2013 Board hearing, the Veteran's representative, Mr. John Dinkins, stated he was representing the Veteran on behalf of both the NCDVA and The American Legion.  VA regulations provide that one service organization, attorney, or agent may represent a veteran at any one time on the same issues on appeal.  38 C.F.R. § 14.631 (2014).  On February 27, 2015, the Board sent a letter to the Veteran requesting that he clarify who he would like to represent him.  There has been no response to this letter; therefore, as stated in the Board's letter, the Board will treat NCDVA as representing the Veteran as stated on the title page of this decision. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems. 

The issue of entitlement to service connection for kidney disease secondary to hypertensive heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claim for an increased rating of his hypertensive heart disease.

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure [sic] compliance."  Id. 

During a May 2014 VA examination, the examiner estimated the Veteran's METs level of greater than 5 but not greater than 7, on the basis of answers to questions during an interview of the Veteran.  A box on the examination report was checked indicating that there was "a medical contraindication for not performing METs testing." 

However, review of the examination report does not show any apparent cardiac contraindications for exercise stress testing.  There was no history or finding of acute myocardial infarction or unstable angina, acute cardiac inflammation such as pericarditis or endocarditis, congestive heart failure, cardiac arrhythmia, or severe hypertension.  In addition, no other contraindications for exercise stress testing were indicated.  Therefore, in August 2014, the Board remanded the Veteran's claim to obtain exercise stress testing and an objective estimate of the Veteran's current METs level.  

The Veteran was afforded a new VA examination in September 2014.  In a January 2015 clarification, the September 2014 examiner stated that a stress test was not performed because the Veteran takes a beta blocker, which would interfere with the stress test.  However, the fact that the Veteran takes a beta blocker is not a contraindication to stress testing in the present situation.  The purpose of performing stress testing in the Veteran's case is to determine the Veteran's functional capacity; therefore, the Veteran's heart rate is immaterial. 

As there was not compliance with the Board's August 2014 instructions, this case must be remanded to obtain an objective estimate of the Veteran's current METs level, specifically to include exercise stress testing, unless contraindicated.

All relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  
 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment to him for his hypertensive heart disease.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate examiner competent to determine the severity of the Veteran's hypertensive heart disease.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

Examination must include a history of symptoms and pertinent medical conditions; physical examination for cardiac, pulmonary, vascular, musculoskeletal, and other pertinent symptoms; laboratory tests or studies, such as screening chemistry, hematologic profiles, and resting electrocardiography (ECG); and all other testing necessary to evaluate suitability for performing an exercise stress test, to include identifying any symptoms of anemia or severe hepatic, renal, or metabolic disorders. 

Physical examination must cover heart rate, rhythm, point of maximal impact, heart sounds, presence of jugular-venous distension, auscultation of lungs, peripheral pulses, peripheral edema, blood pressure, and all other pertinent findings, complications, conditions, signs, or symptoms.

Physical examination also must attempt to identify all relevant pathology of hypertensive heart disease found, such as past myocardial infarction, congestive heart failure, cardiac arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions.

If the examiner determines that exercise stress testing is contraindicated, then the examiner must identify and discuss all reasons for such determination.  If contraindicated, then the examiner must conduct an interview based estimate of the Veteran's exercise capacity in METs, providing reasons for such estimate.  
The examiner must also comment on the August 2014 written brief presentation wherein the Veteran's representative referred to a table of estimated MET values for most major categories of physical activities, produced by the National Cancer Institute and found on the internet at http://appliedresearch. cancer.gov/atus-met/met.php.  Based on METs levels recorded in that table for certain cited activities, the Veteran's representative argued that the METs levels estimated by the VA examiner in May 2014 (based solely on interview) was higher than the actual level achievable by the Veteran that causes dyspnea and fatigue. 

If the examiner determines that exercise stress testing is not contraindicated, then exercise stress testing must be conducted and all pertinent results/findings must be provided, including basic ECG interpretation; symptoms reported during stress testing; reason for ending exercise; estimate of exercise capacity in METs; blood pressure response; presence and frequency of arrhythmias or ectopy; and ECG changes (type and location) observed during the test. 

All conclusions and interpretations of results of such testing must be included in the report, including the duration of the exercise period; the workload in METs; changes in blood pressure - hypotensive or hypertensive response; and comment on the Veteran's exercise capacity.  Information from the ECG responses during testing must include findings, conclusions, and interpretations as to any indicated heart pathology present.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






